Exhibit 10.04
 
 

 [chase.jpg]
Continuing Pledge Of
Collateral Mortgage Note

 
 
Dated as of February 28, 2012
 
Pledge. To induce JPMorgan Chase Bank, N.A., whose mailing address is 201 St.
Charles Avenue, New Orleans, LA 70170 (the "Bank"), to make, acquire or permit
Blackwater Georgia, L.L.C. to incur the Liabilities, as defined below, to the
Bank, and because the undersigned (the "Pledgor") has determined that executing
this Pledge is in its interest and to its financial benefit, the Pledgor pledges
and transfers to the Bank, and grants the Bank and its successors and assigns a
continuing security interest in the property listed below under the heading
"Schedule of Collateral" (the "Collateral"). This security interest shall secure
all Liabilities and includes principal, interest, expenses, reasonable
attorneys' fees, and all other costs of collection. The Pledgor agrees to hold
the Bank harmless from any liability caused by its reliance on this Pledge.
 
SCHEDULE OF COLLATERAL. The Pledgor's Collateral Mortgage Note dated December
23, 2008 in the principal amount of $7,000,000.00 payable to the order of BEARER
on demand, and bearing interest at the rate of 12.00% per annum from date until
paid, which Collateral Mortgage Note is paraphed "Ne Varietur" for
identification with and secured by a Collateral Mortgage. Assignment of Leases
and Rents and Security Agreement of the same date.
 
Borrower. The term "Borrower" in this Pledge means Blackwater Georgia, L.L.C.
 
Liabilities. The term "Liabilities" in this Pledge means all debts, obligations,
indebtedness and liabilities of every kind and character of the Borrower whether
individual, joint and several (solidary), contingent or otherwise, now or
hereafter existing in favor of the Bank including without limitation, all
liabilities. interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings. regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions.
modifications, consolidations, rearrangements. restatements, replacements or
substitutions of any of the foregoing. The term "Rate Management Transaction" in
this Pledge means any transaction (including an agreement with respect thereto)
that is a rate swap. basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
 
Related Documents. The term "Related Documents" means all loan agreements,
credit agreements, reimbursement agreements. security agreements, mortgages,
deeds of trust, pledge agreements, assignments. guaranties, or any other
instrument or document executed in connection with this Pledge or in connection
with any of the Liabilities. The terms of all Related Documents are incorporated
by reference and made a part of this Pledge.
 
Warranties and Covenants. The Pledgor warrants it owns the Collateral free and
clear of any liens. The Pledgor will not attempt to sell or assign the
Collateral or create any lien or claim against it. The Pledgor agrees to
reimburse the Bank, on demand, for any amounts paid or advanced by the Bank for
the purpose of preserving all or any part of the Collateral. The Bank shall
exercise reasonable care in the preservation of the Collateral to the extent
required by applicable statute.
 
Instructions Regarding the Collateral. The Bank may act upon an instructions
given by the Pledgor whether in writing or not, with regard to additions or
substitutions or sale or other disposition of the Collateral and its proceeds.
The Pledgor agrees that any additions to, substitutions for or proceeds of the
Collateral that it receives will be held for the Bank's benefit and turned over
to the Bank. In furtherance of the Bank's rights under this Pledge, the Pledgor
irrevocably appoints the Bank as its 'attorney-in-fact, with full power of
substitution. Additionally, if permitted by applicable law, the Pledgor further
authorizes the Bank to take whatever actions and execute any agreement,
instrument or document including, without limitation, Uniform Commercial Code
financing statements or similar records, which the Bank deems reasonably
necessary or desirable to accomplish the purposes of this Pledge.
 
Continued Reliance. The Bank may continue to make loans or extend credit to the
Borrower based on this Pledge until it receives written notice of termination
from the Pledgor. That notice shall be effective at the opening of the Bank for
business on the third business day after receipt of the notice. The termination
will not affect any of the rights given to the Bank in this Pledge with respect
to any of the Liabilities that were created, acquired, assumed or committed to
prior to the effective date of the termination, and all subsequent renewals,
extensions, modifications and amendments of the Liabilities. Upon receipt of the
notice, the Bank does not have to take any action against the Borrower or the
Collateral in order to maintain its rights. If this Pledge secures the
Liabilities of the Pledgor only, this Pledge is not terminable until all
Liabilities of the Pledgor to the Bank are paid in full.
 
 
 

--------------------------------------------------------------------------------

 
Default; Remedies. If the Pledgor or the Borrower fails to pay any of the
Liabilities when due, or otherwise defaults under the terms of any of the
Related Documents, or if the Pledgor fails to observe or perform any term of
this Pledge, or if any representation or warranty of the Pledgor contained in
this Pledge or any other Related Documents is untrue in any material respect,
then the Bank shall have all of the rights and remedies provided by any law to
liquidate or foreclose on and sell the Collateral, including but not limited to
the rights and remedies of a secured party under the Louisiana Commercial Laws
(the "Uniform Commercial Code"). These rights and remedies shall be cumulative
and not exclusive. The proceeds of any sale shall be applied first to costs,
then toward payment of the Liabilities in any order of application, whether or
not the Liabilities have been declared to be due and owing; provided that, to
the extent any Liabilities consist of extensions of credit by the issuance of
letters of credit or other like obligations of the Bank to third parties which
have not been utilized, such proceeds shall be held by the Bank in a cash
collateral account as security for the Liabilities.
 
Waivers. The Pledgor waives any rights it may have to receive notice of any of
the following matters before the Bank enforces any of its rights: (a) the Bank's
acceptance of this Pledge; (b) any credit that the Bank extends to the Pledgor
or the Borrower; (c) the Pledgor or the Borrower's default; (d) any demand; or
(e) any action that the Bank takes regarding anyone else, any collateral, or any
Liability, which it might be entitled to take by law or under any other
agreement. No modification or waiver of this Pledge is effective unless it is in
writing and signed by the party against whom it is being enforced. The Bank may
waive or delay enforcing any of its rights without losing them. Any waiver
affects only the specific terms and time period stated in the waiver. The Bank
shall not be obligated to take any action in connection with any of the Co I
lateral.
 
Representation by Pledgor. Each Pledgor represents that: (a) the execution and
delivery of this Pledge and the performance of the obligations it imposes do not
violate any law, do not conflict with any agreement by which it is bound, or
require the consent or approval of any governmental authority or any third
party; (b) this Pledge is a valid and binding agreement, enforceable according
to its terms; and (c) all balance sheets, profit and loss statements, and other
financial statements furnished to the Bank in connection with the Liabilities
are accurate and fairly reflect the financial condition of the organizations and
persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not changed materially
and adversely since those dates. Each Pledgor, other than a natural person,
further represents that: (a) it is duly organized. validly existing and in good
standing under the laws of the state where it is organized and in good standing
in each state where it is doing business; and (b) the execution and delivery of
this Pledge and the performance of the obligations it imposes (i) are within its
powers and have been duly authorized by all necessary action of its governing
body; and (ii) do not contravene the terms of its articles of incorporation or
organization, its by-laws, regulations, operating agreement, partnership
agreement or any document or other agreement governing its affairs.
 
Notice. Any notices and demands under or related to this document shall be in
writing and delivered to the intended party at its address stated herein, and if
to the Bank, at its main office if no other address of the Bank is specified
herein, by one of the following means: (a) by hand: (b) by a nationally
recognized overnight courier service; or (c) by certified mail, postage prepaid,
with return receipt requested. Notice shall be deemed given: (a) upon receipt if
delivered by hand; (b) on the Delivery Day after the day of deposit with a
nationally recognized courier service; or (c) on the third Delivery Day after
the notice is deposited in the mail. "Delivery Day" means a day other than a
Saturday, a Sunday or any other day on which national banking associations are
authorized to be closed. Any party may change its address for purposes of the
receipt of notices and demands by giving notice of such change in the manner
provided in this provision. Notwithstanding the foregoing, notice of termination
of this Pledge is effective only if made in accordance with the paragraph above
labeled "Continued Reliance".
 
Continuing Pledge of Collateral. The Pledgor may, from time to time, one or more
times. enter into additional pledge agreements or acknowledgements of this
Pledge with the Bank under which the Pledgor may undertake to grant a continuing
security interest in the same Collateral. The Pledgor acknowledges and agrees
that the execution of such security agreements, including any pledge agreements
now in effect, will not have the effect of canceling, novating. or otherwise
modifying this Pledge or any other pledge agreement. it being the Pledgor's
intent that all such pledge agreements (including this Pledge) shall be
cumulative in nature and shall each and all remain in full force and effect
until expressly canceled by the Bank in a written cancellation instrument.
 
Prescription. The Pledgor acknowledges and reaffirms the debt represented by the
Collateral, and specifically interrupts and renounces the effect of any
prescriptive period that may have commenced or run with respect to the
Collateral.
 
 
2

--------------------------------------------------------------------------------

 
Joint and Several Pledge. If more than one person or entity signs as the
Pledger, their obligations are joint and several (solidary) and their
agreements, representations, warranties and covenants shall be individual, joint
and several.
 
Miscellaneous. The Pledgor consents to (a) any extension, postponement, renewal,
modification and amendment of any Liability, (b) the release or discharge of all
or any part of any security for the Liabilities, and (c) the release or
discharge or suspension of any rights and remedies against any person who may be
liable for the Liabilities. The Bank does not have to look to any other right,
any other collateral, or any other person for payment before it exercises its
rights under this Pledge. The Pledgor's obligations to the Bank under this
Pledge are not subject to any condition. precedent or subsequent, and shall not
be released or affected by any change in the composition or structure of the
Pledgor or the Borrower, including a merger or consolidation with any other
person or entity. If this Pledge is signed by more than one person, all are
bound in solido. This Pledge is binding on the Pledgor and its heirs, successors
and assigns, and is for the benefit of the Bank and its successors and assigns.
The use of section headings does not limit the provisions of this Pledge.
 
Governing Law and Venue. This Pledge shall be governed by and construed in
accordance with the laws of the State of Louisiana (without giving effect to its
laws of conflicts), and to the extent applicable, federal law, except to the
extent that the laws regarding the perfection and priority of security interests
of the state(s) in which either the Pledgor or any property securing the
Liabilities is located, are applicable. The Pledgor agrees that any legal action
or proceeding with respect to any of its obligations under this Pledge may be
brought by the Bank in any state or federal court located in the State of
Louisiana. as the Bank in its sole discretion may elect. By the execution and
delivery of this Pledge, the Pledgor submits to and accepts, for itself and in
respect of its property, generally and unconditionally, the non­exclusive
jurisdiction of those courts. The Pledgor waives any claim that the State of
Louisiana is not a convenient forum or the proper venue for any such suit,
action or proceeding.
 
WAIVER OF SPECIAL DAMAGES. THE PLEDGOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
JURY WAIVER. THE PLEDGOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE PLEDGOR AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED
TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE
THE FINANCING DESCRIBED HEREIN.
 
 
 

        PLEDGOR:                   660 La Bauve Drive     Blackwater New
Orleans, L.L.C     Westwego, LA 70094                    By:    Blackwater
Midstream Corp., Sole Member                                       By:
/s/ Dale Chatagnier
   
 
     
Name: Dale Chatagnier
   
 
     
Title: COO/Secretary
               

 
3